7 F.3d 224
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Marc Jamison KNIGHTEN, Plaintiff-Appellant,v.DEPARTMENT OF CORRECTIONS;  Department of Court & LegalServices, Defendants-Appellees.
No. 93-6390.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 1, 1993.Decided:  September 22, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.
Marc Jamison Knighten, Appellant Pro Se.
Karen Lynn Lebo, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, for Appellees.
W.D.Va.
AFFIRMED.
Before HALL and MURNAGHAN, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Marc Jamison Knighten appeals from the district court's orders granting summary judgment to Defendants and denying his motion for reconsideration in this 42 U.S.C. § 1983 (1988) action, which the district court treated as a 28 U.S.C. § 2254 (1988) petition.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Knighten v. Dept of Corrections, No. CA-92-44-R (W.D. Va.  Feb. 18, 1993;  Mar. 31, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED